On the court’s own motion, its decision and order [51 AD2d 721], both dated February 2, 1976, are vacated and recalled, and the following substituted decision is rendered: In an action inter alia to recover damages for the intentional infliction of mental distress, the appeal is from an order of the Supreme Court, Putnam County, dated March 20, 1975, which inter alia denied the branch of appellants’ motion which sought to dismiss the complaint for failure to state a cause of action. Order affirmed, with $50 costs and disbursements. The examination before trial shall proceed at a time and place to be fixed in a written notice of not less than 10 or more than 20 days, to be given by appellants or at such time and place as the parties may agree. Appellants’ time to answer is extended until 20 days after completion of the depositions. If no notice of examination before trial is served within 10 days of the order to be made hereon, appellants’ time to answer is extended until 20 days after entry of the order to be made hereon. We agree with Special Term that the complaint set forth "sufficient allegations to support a cause of action for intentional infliction of mental distress.” Hopkins, Acting P. J., Latham, Christ, Titone and Hawkins, JJ., concur.